            Case 2:18-cr-00404-PA Document 51 Filed 02/06/19 Page 1 of 1 Page ID #:263

                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
                                            CRIMINAL MINUTES - GENERAL



 Case No.          CR 18-404 PA - 2                                                       Date   February 6, 2019


 Present: The Honorable        PERCY ANDERSON, U.S. DISTRICT JUDGE
 Interpreter       N/A
       Kamilla Sali-Suleyman                     Phyllis Preston                           Melissa S. Grinberg
                Deputy Clerk              Court Reporter/Recorder, Tape                   Assistant U.S. Attorney


                U.S.A. v. Defendant(s):        Present Cust. Bond         Attorneys for Defendants:     Present App. Ret.

(2) Ben Zion Birman                              /            /      (2) Dennis L. Perez                     /              /

 Proceedings:            SENTENCING (non-evidentiary)

      For the terms and conditions of the sentencing, refer to Judgment and
Probation/Commitment Order. Defendant’s bond shall be exonerated.



                                                                                                         :       14
                                                               Initials of Deputy Clerk               KSS
cc: BOP, USM, USPO




CR-11 (09/98)                                  CRIMINAL MINUTES - GENERAL                                             Page 1 of 1
